UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 33-00215 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana 59873 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(406) 827-3523 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. Yeso Nox At August 16, 2010 the registrant had outstanding 54,385,435 shares of par value $0.01 common stock. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) UNITED STATES ANTIMONY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2010 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 1-7 Item 2: Management’s Discussion and Analysis of Results of Operations and Financial Condition 7-11 Item 3: Quantitative and Qualitative Disclosure about Market Risk 11 Item 4: Controls and Procedures 11-12 PART II – OTHER INFORMATION Item 1: Legal Proceedings 13 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3: Defaults upon Senior Securities 13 Item 4: Removed and Reserved 13 Item 5: Other Information 13 Item 6: Exhibits and Reports on Form 8-K 13 SIGNATURE 14 CERTIFICATIONS 15-16 [The balance of this page has been intentionally left blank.] PART I-FINANCIAL INFORMATION Item 1. Financial Statements United States Antimony Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $7,600 and $7,872, respectively Inventories Total current assets Properties, plants and equipment, net Restricted cash for reclamation bonds Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks issued and payable $ $ Accounts payable Accrued payroll, taxes and interest Other accrued liabilities Deferred revenue Payables to related parties Long-term debt, current Total current liabilities Long-term debt, noncurrent Accrued reclamation and remediation costs, noncurrent Total liabilities Commitments and contingencies (Note 4) Stockholders' equity: Preferred stock $0.01 par value, 10,000,000 shares authorized: Series A:no shares issued and outstanding — — Series B: 750,000 shares issued and outstanding (liquidation preference $862,500) Series C: 177,904 shares issued and outstanding (liquidation preference $97,847) Series D: 1,751,005 shares issued and outstanding (liquidation preference and cumulative dividends of $4,632,136and $4,632,136, respectively) Common stock, $0.01 par vaue, 60,000,000 shares authorized; 54,302,102 and 53,098,769 shares issued and outstanding, respectively Stock subscriptions receivable ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 United States Antimony Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) For the three months ended For the six months ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Antimony Division - Montana Revenues $ Cost of sales: Production costs Depreciation Freight and delivery General and administrative Direct sales expense Total cost of sales Gross profit - antimony Zeolite Division - Idaho Revenues Cost of sales: Production costs Depreciation Freight and delivery General and administrative Royalties Direct sales expense Total cost of sales Gross profit (loss) - zeolite ) Total revenues - combined Total cost of sales - combined Gross profit - combined Other operating expenses: Antimony Division - Mexico start-up costs Corporate general and administrative Exploration expense — — Other operating expenses Income (loss) from operations ) ) Other (income) expenses: Interest (income) expense, net ) (3 ) ) Factoring expense Other expenses Net income (loss) $ $ ) $ $ ) Net income (loss) per share of common stock: Basic and diluted Nil Nil Nil $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 2 United States Antimony Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30, 2010 June 30, 2009 Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Depreciation expense Common stock issued to directors for services Change in: Accounts receivable, net ) ) Inventories ) ) Accounts payable ) Accrued payroll, taxes and interest Other accrued liabilities ) ) Deferred revenue ) ) Payables to related parties ) Net cash used by operating activities ) ) Cash Flows From Investing Activities: Purchase of properties, plants and equipment ) ) Restricted cash for reclamation bonds (7
